THAYER, J.,
dissenting: I dissent from the majority’s decision not to adopt the proposed New Hampshire Rules of Civil Procedure (Proposed Rules).
Over thirteen years ago, the New Hampshire Bar Association formed the Special Committee on Rules of Civil Procedure (Special Committee) to study the possibility of adopting a comprehensive set of rules of civil procedure for the State of New Hampshire. After many years of intense study and review, the Special Committee drafted the Proposed Rules and recommended their adoption, to the supreme court, which referred the question to the advisory committee on rules (Advisory Committee). After exhaustive deliberations, the Advisory Committee also recommended, without apparent dissent, the adoption of the Proposed Rules.
In my opinion, one of the strongest arguments made by the proponents of the Proposed Rules is that we currently lack a single definitive and comprehensive compilation of procedural rules. Instead, our procedural rules are a patchwork of court rules and judicial decisions that have evolved into a trap for the unwary practitioner. Lawsuits have been dismissed based on procedural defects and lost prior to a consideration of their merit. In my view, the effective administration of justice and basic fairness will be enhanced if the rules of the superior, district and municipal courts are easily accessible to the legal practitioner and the pro se litigant. Accordingly, I would follow the *521recommendations of the Advisory Committee, the New Hampshire Bar Association, and the New Hampshire Trial Lawyers Association, and adopt the Proposed Rules. The Rules should be adopted, effective one year from this date, allowing the rules committee time to effect the Rules changes that all parties agree must be made.

Appendix

We thank the following individuals and organizations for filing comments with the supreme court regarding these proposed rules: Business & Industry Association of New Hampshire (John D. Crosier); Franklin Pierce Law Center Civil Practice Clinic (Bruce E. Friedman, Esq.); Franklin Pierce Law Center Faculty (Arpiar Saunders, Jr., Esq.); New Hampshire Bar Association (Jack P. Crisp, Jr., Esq.); New Hampshire District and Municipal Courts (Hon. Edwin W. Kelly, Administrative Justice); New Hampshire Legal Assistance (Abigail Turner, Esq. and Elliott Berry, Esq.); New Hampshire Municipal Association (H. Bernard Waugh, Jr., Esq.); New Hampshire Probate Court (Hon. John R. Maher, Administrative Justice); New Hampshire Superior Court (Hon. Joseph P. Nadeau, Chief Justice); New Hampshire Superior Court ADR Committee (Peter Y. Wolfe, Esq.); New Hampshire Trial Lawyers Association (A.G. O’Neil, Jr., Esq.); Peabody & Brown (Kevin M. Fitzgerald, Esq.); Peter D. Anderson, Esq.; Patti Blanchette, Esq.; Stephen E. Borofsky, Esq.; Richard P. Bosa; John T. Broderick, Jr., Esq.; Gary T. Brooks, Esq.; Stephen C. Brown, Esq.; Michael R. Callahan, Esq.; Susan B. Carbon, Esq.; James M. Carroll, Esq.; Joseph Caulfield, Esq.; Elizabeth Cazden, Esq.; Robert Christy, Esq.; James A. Connor, Esq.; Martha W. Copithorne, Esq.; Charles F. Dalton, Jr., Esq.; Claudia C. Damon, Esq.; E. Donald Dufresne, Esq.; Bruce W. Felmly, Esq.; Richard E. Galway, Esq.; Martin L. Gross, Esq.; Fred W. Hall, Jr., Esq.; Michael P. Hall, Esq.; James S. Harrington, Esq.; Honey Hastings, Esq.; Ralph F. Holmes, Esq.; John P. Kalled, Esq.; Joseph M. Kerrigan, Esq.; Bradley M. Lown, Esq.; Joseph M. McDonough, III, Esq.; Joseph F. McDowell, III, Esq.; W. John McNally, III, Esq.; Jon Meyer, Esq.; Jack B. Middleton, Esq.; Joseph A. Millimet, Esq.; Arthur H. Nighswander, Esq.; David L. Nixon, Esq.; Fred L. Potter, Esq.; Clifford J. Ross, Esq.; L. Jonathan Ross, Esq.; Gregory H. Smith, Esq.; Gordon B. Snyder, Esq.; Stephen L. Tober, Esq.; Geoffrey Judd Vitt, Esq.; Vincent A. Wenners, Jr., Esq.; W.E. Whittington, IV, Esq.; James M. Winston, Esq.; Suzanne M. Woodland, Esq.